Citation Nr: 1115026	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO. 07-29 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for osteoarthritis, lumbar spine (claimed as low back pain).

2. Entitlement to service connection for osteoarthritis, left foot.

3. Entitlement to service connection for osteoarthritis, right foot. 

4. Entitlement to service connection for degenerative joint disease, left knee.

5. Entitlement to service connection for degenerative joint disease, right knee.

6. Entitlement to service connection for bilateral eye disability.

7. Entitlement to service connection for a left thigh disorder.

8. Entitlement to service connection for a right thigh disorder.

9. Entitlement to service connection for disability of the left hip.

10. Entitlement to service connection for disability of the right hip.

11. Entitlement to service connection for a scar on the forehead. 

 
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to August 1958.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The RO has sought to obtain records of hospitalization in 1959 at the VA hospital in Columbia, South Carolina. The occurrence of the hospitalization is indicated by correspondence and documentation received into the claims file in October 1959 from the VA hospital. The effort to obtain the records of hospitalization was initiated in an RO deferred rating decision dated in January 2008. In January 2008 the RO received a response from the VA health care system that the records had been transferred to the Augusta VA Medical Center on October 9, 2001. However, there is no indication that the RO submitted a follow-up request to the Augusta VA Medical Center to further attempt to obtain the records of treatment at the VA Hospital in Columbia, South Carolina, in 1959. The RO/AMC must seek to obtain the 1959 records of VA hospitalization from the Augusta VA Medical Center. See 38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

In November 2006 the RO made a formal finding that the Veteran's service records were unavailable for review and may have been destroyed in a fire, apparently based on an unsuccessful attempt to obtain them from the National Personnel Records Center (NPRC) in October 2006. In April 2007, however, the RO received from the service department original copies of records of treatment and hospitalization in November 1956 and April 1957 at Elmendorf Air Force Base in Alaska. These records were consistent with and corroborative of prior contentions of the Veteran and led to a grant of certain benefits sought on appeal. 

The Veteran's representative noted in a March 2011 Written Brief Presentation that the limited service treatment records received contained no sign of fire or water damage and did not smell of smoke, and that it was evident that prior efforts by the RO and service department to obtain the service treatment records had been inadequate. The representative asserted that the NPRC and Agency of Original jurisdiction could obtain and provide the balance of the Veteran's service treatment records. Based on the foregoing the Board finds that it is not clear that further efforts to obtain the service treatment records would be futile, so that further efforts to obtain the service treatment records are warranted. See 38 U.S.C.A. § 5103A(b)(3).

The Veteran indicated in May 2006 that he had surgery to his thighs during service. The Veteran indicated in March 2007 that he had been treated for all for the disabilities for which he now seeks service connection during his period of service in Alaska, and asserted that he had received surgery to his thighs in March 1957. Surgery of the skin of his thighs in April 1957 was substantiated by the limited service treatment records received in April 2007. 

In order to facilitate the search for any further available service treatment records, the RO/AMC must request the Veteran to more specifically identify the dates and circumstances of injuries resulting in and treatment for claimed disability of the feet, knees, low back, legs and hips while working on the flight line in Alaska (see application for compensation Section III, numbered box 11). He must also be requested to provide his best recollection as to the time frame during which some equipment in a plane fell, hitting him in the forehead and resulting in scarring (see statement in support of claim received in May 2006). See 38 U.S.C.A. § 5103A.

The Veteran's complete official military personnel file must be sought in order to better ascertain his duty stations and the periods of time he served at each, in order to facilitate further searches for service treatment records. See Dixon v. Derwinski, 3 Vet. App. 261 (1992) (inability to find service treatment records results in enhanced duty to assist). 

In addition, because VA's attempts to obtain the balance of the service treatment records have to this point in time been unsuccessful, the RO/AMC must identify for the Veteran the types of alternate or collateral sources of evidence that may assist in substantiating his claim, such as statements from service medical personnel and "buddy" certificates or affidavits. See Dixon v. Derwinski, 3 Vet. App. 261 (1992). 

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated him for disability of the legs, knees, hips, low back, feet, and scar of the forehead, from the time of his discharge from service in August 1958 forward.





(a) After obtaining any appropriate authorizations for release of medical information, the RO must seek to obtain records from each health care provider the Veteran identifies. 

(b) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

(c) The records sought must include all records of treatment and hospitalization at the VA hospital in Columbia, South Carolina, in 1959, which were indicated in correspondence received by the RO in January 2008 to have been transferred to the VAMC in Augusta on October 9, 2001.
  
(d) Records of a Federal department or agency must be sought until it is reasonably certain that such records do not exist or that further efforts to obtain these records would be futile. If the RO/AMC determines that the records cannot be obtained it must either provide for the record a statement indicating why it is reasonably certain that such records do not exist or that further efforts to obtain these records would be futile. 38 U.S.C.A. § 5103A(b)(3).

2. In light of the difficulty in obtaining the Veteran's service treatment records, the RO/AMC must identify for the Veteran the types of alternate or collateral sources of evidence that may assist in substantiating his claim, such as statements from service medical personnel and "buddy" certificates or affidavits. See Dixon v. Derwinski, 3 Vet. App. 261 (1992). 

3. The Veteran's complete official military personnel file must be sought in order to better ascertain his duty stations and the periods of time he served at each, in order to facilitate further search for service treatment records. 

4. Contact all necessary sources to obtain the Veteran's service treatment records (other than the previously received records of treatment and hospitalization at Elmendorf Air Force Base in November 1956 and April 1957).

(a) The records sought must include all additional records of treatment and hospitalization during the Veteran's period of service at Elmendorf Air Force Base, to include any records of back surgery, treatment for an injury to the forehead after equipment fell from a plane and struck the Veteran, and injuries to the hips, thighs, knees, or feet while working on the flight line.

(b) The records sought must include the Veteran's service entrance and service discharge examinations.

(c) Records of a Federal department or agency must be sought until it is reasonably certain that such records do not exist or that further efforts to obtain these records would be futile. If the RO/AMC determines that the records cannot be obtained it must either provide for the record a statement indicating why it is reasonably certain that such records do not exist or that further efforts to obtain these records would be futile. 38 U.S.C.A. § 5103A(b)(3).

5. A VA examination and opinion must be provided for any disability for which the Veteran seeks service connection and the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the Veteran) contains competent evidence that the Veteran has a current disability, or persistent or recurring symptoms of disability, and indicates that the disability or symptoms may be associated with the claimant's active service, but does not contain sufficient medical evidence for VA to make a decision on the claim. See 38 U.S.C.A. 5103A(d)(2).

6. Readjudicate the issues on appeal. If any benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 


Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


